Citation Nr: 1041457	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  07-13 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent 
for a service-connected lumbar spine disability.

2.  Entitlement to a disability rating in excess of 10 percent 
for a service-connected right knee disability.

3.  Entitlement to a compensable disability rating for the 
service-connected residuals of a laceration to the right index 
and ring fingers.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 	


INTRODUCTION

The Veteran served on active duty from September 1978 to December 
1999.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

The issue of entitlement to a disability rating in excess of 10 
percent for a lumbar spine disability is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has demonstrated no limitation of extension and 
right knee flexion to at least 90 degrees, and his right knee has 
not been productive of effusion or clinically assessed as 
unstable, ankylosed, or suggestive of an impaired tibia or fibula 
or genu recurvatum.

2.  The Veteran has no visible scar resulting from his laceration 
to his right index and ring fingers, and no limitation of finger 
motion has been recorded during the instant rating period or 
reported by the Veteran.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent 
for a right knee disability have not been met.  38 U.S.C.A. § 
1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, 
Diagnostic Codes 5024, 5256, 5257, 5258, 5259, 5260, 5261, 5262, 
5263 (2010).

2.  The criteria for a compensable disability rating for the 
residuals of a laceration to the right index and ring fingers 
have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Codes 7800, 7801, 
7802, 7803, 7804 (2007); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, 
Diagnostic Codes 5225, 5227, 5229, 5230 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance 
obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice 
must inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) that 
VA will seek to provide; and (3) that the claimant is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should 
be provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Additionally, for an increased rating claim, § 5103(a) requires, 
at a minimum, that VA notify the claimant that, to substantiate 
the claim, the evidence must show a worsening or increase in 
severity of the disability, and the effect that such worsening or 
increase has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

Further, if the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by demonstrating a 
noticeable worsening or increase in severity of the disability 
and the effect that worsening has on employment and daily life 
(such as a specific measurement or test result), VA must provide 
at least general notice of that requirement.  VA must also 
provide examples of the types of medical and lay evidence that 
the claimant may submit (or ask the Secretary to obtain) that are 
relevant to establishing entitlement to increased compensation.  
Id.

In the instant case, VA's notice requirements were satisfied by a 
letter issued in August 2005, which advised the Veteran that he 
must show that his service-connected disabilities had increased 
in severity to warrant increased disability ratings, and which 
was sent prior to the initial adjudication of the Veteran's 
claims.  Additionally, the statement of the case issued in March 
2007 explained the criteria for increased ratings pursuant to the 
applicable rating criteria, and the Veteran's claims were 
subsequently readjudicated, as reflected by a June 2010 
supplemental statement of the case.  Further, the Veteran 
discussed the symptoms of his right knee and right finger 
disabilities during his VA examinations, and the Veteran has been 
represented by a Service Organization throughout the instant 
rating period.  Accordingly, the Board concludes that any errors 
regarding the timing or content of the notice provided to the 
Veteran are deemed harmless.

The Board also finds that all relevant facts have been properly 
developed and that all available evidence necessary for the 
equitable resolution of the issues decided on appeal has been 
obtained.  The Veteran's VA and private treatment records have 
been obtained, and he was afforded relevant VA examinations 
during the pendency of the instant appeal.  The Veteran was also 
scheduled to testify at an RO formal hearing, but he withdrew his 
hearing request, and he was offered an opportunity to testify at 
a hearing before the Board, but he declined.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate the 
Veteran's claim.  Therefore, no further assistance to the Veteran 
with the development of evidence is required.


Increased Rating Claims

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be 
viewed in relation to its history, and the limitation of activity 
imposed by the disabling condition should be emphasized.  38 
C.F.R. § 4.1.  Examination reports are to be interpreted in light 
of the whole recorded history, and each disability must be 
considered from the point of view of a veteran working or seeking 
work.  38 C.F.R. § 4.2.  Where there is a question as to which of 
two disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Board notes that while the regulations require review of the 
recorded history of a disability by the adjudicator to ensure an 
accurate evaluation, the regulations do not give past medical 
reports precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present level 
of a veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged 
ratings are appropriate for an increased rating claim whenever 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Right Knee Disability

The Veteran contends that the current severity of his right knee 
disability entitles him to a rating in excess of 10 percent.  The 
Veteran injured his right knee during service and has been 
service-connected for his residual right knee disability since 
his discharge from service.  The Veteran's right knee disability 
had been evaluated as noncompensably disabling until the February 
2006 rating decision on appeal increased the Veteran's evaluation 
to 10 percent based on evidence of painful, limited knee motion.  
As reflected in that rating decision, the RO has evaluated the 
Veteran's right knee disability pursuant to Diagnostic Codes 5024 
and 5060.  

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5024, which 
outlines the rating criteria for tenosynovitis, provides that a 
disability rated under this Diagnostic Code should be evaluated 
based on evidence of limitation of motion of the affected parts 
or as degenerative arthritis.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5024.  

The criteria for a rating based on limitation of flexion of the 
knee are set forth in Diagnostic Code 5260, which provides that a 
noncompensable rating is warranted where flexion of the knee is 
limited to 60 degrees; a 10 percent rating is warranted where 
flexion is limited to 45 degrees; a 20 percent rating is 
warranted where flexion is limited to 30 degrees; and a 30 
percent rating is warranted where flexion is limited to 15 
degrees.  

Additionally, Diagnostic Code 5261 sets forth the rating criteria 
for limitation of extension of the knee, stating that a 
noncompensable rating is warranted where extension of the knee is 
limited to 5 degrees; a 10 percent rating is warranted where 
extension is limited to 10 degrees; a 20 percent rating is 
warranted where extension is limited to 15 degrees; a 30 percent 
rating is warranted where extension is limited to 20 degrees; and 
a 40 percent rating is warranted where extension is limited to 30 
degrees.

Diagnostic Code 5258 provides criteria for the evaluation of 
impairment arising from dislocated semilunar cartilage in the 
knee.  Under this Diagnostic Code, a 20 percent disability rating 
(the only rating available under this Diagnostic Code) is 
assigned in cases of dislocated semilunar cartilage with frequent 
episodes of "locking," pain, and effusion into the joint.  38 
C.F.R. § 4.71a Diagnostic Code 5258.  Symptoms related to the 
removal of cartilage warrant a 10 percent rating.  38 C.F.R. § 
4.71a Diagnostic Code 5259.

In addition to ratings based on limitation of motion, a 
disability rating may be assigned based on evidence of 
instability.  Under Diagnostic Code 5257, 10, 20, and 30 percent 
ratings for instability are assigned depending on whether the 
impairment of the knee, involving either recurrent subluxation or 
lateral instability, is slight, moderate, or severe, 
respectively.  See 38 C.F.R. § 4.71a.  

Additionally, ratings are available pursuant to Diagnostic Codes 
5256, 5262, and 5263 when there is evidence of knee ankylosis, 
tibia and fibula impairment, and genu recurvatum, respectively.  
See 38 C.F.R. § 4.71a Diagnostic Codes 5256, 5262, 5263 (2009).

Furthermore, the United States Court of Appeals for Veterans 
Claims has emphasized that when assigning a disability rating, it 
is necessary to consider functional loss due to flare-up, 
fatigability, incoordination, and pain on movement.  See DeLuca 
v. Brown, 8 Vet. App. 202, 206-7 (1995).  The provisions of 38 
C.F.R. §§ 4.40, 4.45, and 4.59 must be considered when assigning 
an evaluation for degenerative or traumatic arthritis.  

The rating for an orthopedic disorder should reflect any 
functional limitation which is due to pain, supported by adequate 
pathology, and evidenced by the visible behavior of the claimant 
undertaking the motion.  Weakness is also as important as 
limitation of motion, and a part that becomes painful on use must 
be regarded as seriously disabled.  38 C.F.R. § 4.40.  The 
factors of disability reside in 
reductions of their normal excursion of movements in different 
planes.  Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and 
weight bearing are related considerations.  38 C.F.R. § 4.45.  It 
is the intention of the rating schedule to recognize actually 
painful, unstable, or malaligned joints, due to healed injury, as 
entitled to at least the minimal compensable rating for the 
joint.  38 C.F.R. § 4.59.

The relevant evidence of record includes the Veteran's submitted 
statements, VA treatment records, and VA examination reports.

An August 2004 VA treatment record reflects the Veteran's report 
of experiencing knee pain, and an August 2005 VA treatment record 
reflects the Veteran's report that he wears a right knee brace to 
treat his right knee pain.  A September 2005 VA treatment record 
reflects the Veteran's report of his right knee giving out, and 
at the time of the treatment, the Veteran demonstrated right knee 
flexion to 90 degrees.  X-rays of the Veteran's right knee taken 
in December 2005 were interpreted to reveal no bony 
abnormalities.  

A February 2006 VA examination included an assessment of the 
Veteran's right knee disability, at which time Veteran reported 
experiencing right knee pain and stiffness.  The Veteran reported 
experiencing pain when standing after sitting, as well as flare-
ups of knee pain, for example after driving for 30 to 45 minutes.  
The Veteran reported experiencing occasional knee knocking and 
that he wears a right knee brace for knee stability.   On 
physical examination, the Veteran demonstrated right knee range 
of motion from 0 to 120 degrees.  The examiner noted no evidence 
of instability, varus and valgus abnormality, and negative 
results for Lachman's testing.  However, the examiner noted the 
presence of medial and lateral joint line tenderness, crepitus on 
range of motion testing, and McMurray's testing that revealed 
pain but not clicking.  After reviewing x-rays of the Veteran's 
right knee, the examiner diagnosed the Veteran with right knee 
arthralgia with no degenerative changes apparent on x-rays and no 
impairment due to weakness, fatigability, or lack of endurance 
following repetitive use.  

A March 2006 private magnetic resonance imaging (MRI) of the 
Veteran's right knee was interpreted to reveal no meniscal or 
ligamentous injury, and no right knee effusion was found.  A May 
2006 VA MRI of the Veteran's right knee was interpreted to reveal 
a small tear of the posterior horn of the medical meniscus, with 
no joint effusion evident, and mild to moderate degenerative 
cartilage changes of the medial femoral condoyle.  An August 2006 
VA treatment record reflects that the Veteran reported 
experiencing right knee pain and evidenced right knee crepitus 
but no right knee effusion.
 
In a March 2007 statement, the Veteran reported that his knee was 
continuing to periodically give out and lock (apparently locking 
due to pain), and that he was unable to use his right knee during 
these periods until his pain subsided.  

The Veteran's service-connected right knee disability was 
assessed during a VA examination in November 2009, during which 
the Veteran reported daily, severe anterior knee pain and knee 
instability, giving way, pain, stiffness, weakness, decreased 
speed of knee motion, weekly locking episodes, and tenderness, 
but no incoordination, dislocation or subluxation, or effusion.  
The Veteran also reported that he is able to stand for 15 to 30 
minutes and cannot walk more than a few yards, and that he uses a 
knee brace and cane frequently but not constantly.  On physical 
examination, the examiner noted that the Veteran demonstrated a 
normal gait with no evidence of crepitation, mass behind the 
knee, clicks, snaps, grinding, instability, or patellar, 
meniscal, or tendon abnormality.  On range of motion testing, the 
Veteran demonstrated 0 degrees of extension and 90 degrees of 
flexion, with objective evidence of pain following repetitive 
motion but no resulting limitation of motion.  X-rays of the 
Veteran's right knee were interpreted to reveal degenerative 
changes.  The examiner diagnosed the Veteran with mild 
degenerative joint disease of the right knee and stated that the 
Veteran's right knee disability had no significant effects on his 
occupation as a photo laboratory employee, noting that the 
Veteran lost no time from work due to his right knee disability 
in the year prior to the examination.

After reviewing all of the evidence of record, the Board 
determines that the Veteran's right knee disability picture is 
accurately represented by his current 10 percent evaluation 
awarded based on evidence of painful limitation of knee motion.  
While the Veteran does not meet the schedular criteria for a 
compensable evaluation based on evidence of limitation of knee 
motion, as he has routinely demonstrated extension to 0 degrees 
and flexion to at least 90 degrees during the instant rating 
period, his current evaluation appears to have been awarded based 
on the objective evidence of pain on range of motion testing and 
the Veteran's less than full range of knee flexion.  However, 
absent findings that the Veteran's range of flexion is limited to 
30 degrees, the Veteran is not entitled to an increased schedular 
rating based on limitation of flexion, and as noted above, the 
Veteran is not entitled to an evaluation based on limitation of 
extension, as he has demonstrated full range of extension 
throughout the instant rating period.   

Furthermore, the Board finds that an evaluation based on knee 
instability is not warranted, as the Veteran's right knee has 
been routinely clinically assessed as stable, with negative 
Lachman's testing results obtained during his 2006 VA examination 
and a finding of no evidence of instability noted during the 
Veteran's 2009 VA examination.  Thus, while the Veteran's VA 
examination reports reflect that the Veteran has reported 
experiencing instability of his right knee, there are no 
objective clinical findings to corroborate the Veteran's reports, 
and the Veteran is not competent to link his perceived knee 
instability to a clinical assessment of instability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding 
that lay persons, such as the Veteran, are not medically 
qualified to prove a matter requiring medical expertise, such as 
an opinion as to diagnosis or medical causation). 

With regard to an evaluation based on evidence of dislocated 
semilunar cartilage, the Board notes that a 2006 VA MRI was 
interpreted to reveal a meniscal tear of the medial aspect of the 
Veteran's right knee (although a private MRI of the Veteran's 
right knee conducted approximately two months prior to the VA MRI 
was interpreted to reveal no evidence of a meniscal injury).   
The Board further notes that the Veteran has frequently reported 
experiencing "locking episodes" of his right knee, although his 
reported episodes seem to be descriptive of an inability to use 
his right knee due to knee pain, as opposed to a mechanical 
inability to use his right knee.  However, the Board notes that 
the Veteran does not report nor does the evidence reflect that he 
has experienced any effusion into his right knee joint, as no 
knee effusion was assessed during either of his VA examinations 
or during either of the right knee MRI's conducted in 2006.  
Thus, to the extent that the Veteran's right knee meniscal tear 
discovered during the instant rating period can be characterized 
as dislocated semilunar cartilage that is indeed related to the 
Veteran's service-connected right knee disability, and to the 
extent the Veteran's reported locking episodes may be 
characterized as symptoms of his dislocated semilunar cartilage, 
there is no evidence that the Veteran's dislocated semilunar 
cartilage is productive of any knee effusion, thereby entitling 
him to a evaluation pursuant to Diagnostic Code 5258.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5258 (stating that an award 
based on this Diagnostic Code is warranted based on evidence of 
dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint). 
 
The Board has also considered whether an increased rating based 
on evidence of functional loss is warranted, and the Board 
acknowledges that the Veteran has reported that his knee becomes 
painful after standing for 15 to 30 minutes, walking more than a 
few yards, and after prolonged periods of sitting, including when 
driving.  The Board further acknowledges that the during his 
recent 2009 VA examination, the examiner noted that there was 
objective evidence of pain on range of motion testing.  However, 
the Board notes that during the Veteran's 2006 VA examination the 
examiner noted that the Veteran had no additional right knee 
impairment due to weakness, fatigability, or lack of endurance 
following repetitive use, and during his 2009 VA examination, the 
examiner noted that while the Veteran demonstrated pain after 
repetitive range of motion testing, there was no additional 
resulting limitation of motion.  Moreover, the Board notes that 
the Veteran's ranges of knee motion during the instant rating 
period, which include knee extension consistently to 0 degrees 
and ranges of knee flexion from 90 to 120 degrees, far exceed the 
ranges of motion required for compensable evaluations for 
limitation of knee motion.  Thus, the Board does not find that 
even if the Veteran's knee pain evidenced on repetitive motion 
were to result in additional limitation of motion, such 
additional limitation of motion would result in ranges of knee 
motion entitling him to increased ratings under the applicable 
rating criteria.  Furthermore, during the Veteran's 2009 VA 
examination, the examiner stated that the Veteran's right knee 
disability resulted in only a mild impairment on his ability to 
perform chores, to shop, to exercise, to participate in sports, 
and to participate in recreational activities, and that it 
produced no effect on his ability to travel, feed, bathe, dress, 
groom, or drive himself.  Thus, given the Veteran's entire right 
knee disability picture, the Board does not find that a rating in 
excess of 10 percent is warranted based on functional loss.

The Board specifically acknowledges its consideration of the lay 
evidence of record when adjudicating this claim, including the 
Veteran's reports of knee pain and locking , and acknowledges 
that the Veteran is competent to report his right knee symptoms.  
See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (a lay person 
is competent to report symptoms based on personal observation 
when no special knowledge or training is required).  Indeed, the 
Board has considered the Veteran's reported knee symptomatology 
in the analysis above, including when determining whether an 
increased rating is warranted based on evidence of functional 
loss.  However, as discussed above, when considering the 
Veteran's reported right knee symptoms with the objective 
evidence of record, including the Veteran's right knee range of 
motion findings and clinical evaluations of the Veteran's knee 
pathology, the Board does not find that the Veteran's disability 
picture warrants the assignment of an increased rating.  

Residuals of a Laceration to the Right Index and Ring Fingers

The Veteran is service-connected for the residuals of an in-
service laceration of his right index and ring fingers, which is 
currently rated as noncompensably disabling.  

The Veteran's residuals from the lacerations to his right index 
and ring fingers have been evaluated based on the rating criteria 
for scars.  Pursuant to the rating criteria in effect at the time 
the Veteran filed the instant increased rating claim, 10 percent 
ratings are assigned for scars, not affecting the head, face, or 
neck, that (1) are deep and cover an area exceeding 6 square 
inches (39 sq. cm.) (a deep scar is one associated with 
underlying soft tissue damage); (2) cause limited motion and 
cover an area exceeding 6 square inches; (3) are superficial, do 
not cause limited motion, and cover an area of 144 square inches 
or greater (a superficial scar is one not associated with 
underlying soft tissue damage); (4) are superficial and unstable 
(an unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar); or (5) are superficial 
and painful on examination.  See 38 C.F.R. § 4.118, Diagnostic 
Codes 7801, 7802, 7803, 7804, 7805 (2007).    

The Board notes that the Diagnostic Codes applicable to scars 
were amended effective October 23, 2008.  See 73 Fed. Reg. 54,708 
(2008) (presently codified at 38 C.F.R. § 4.118, Diagnostic Codes 
7800-7805 (October 23, 2008)).  The summary in Federal Register 
notes that the applicability date of the amendment is for all 
claims received by VA on and after October 23, 2008.  As the 
Veteran's claim was filed prior to this date, the revised rating 
criteria do not apply in this case,  unless the Veteran requests 
review under the revised regulations, and the Veteran has not 
made such a request.

The Board further notes that VA's rating criteria outline 
evaluations for impairment of individual digits, including based 
on evidence of amputation, ankylosis, or limitation of individual 
digits.  38 C.F.R. § 4.71a, Diagnostic Codes 5152-5156, 5224-5230 
(2010).  Applicable to the instant claim, a compensable 
evaluation for limitation of an index finger may be awarded based 
on evidence of a gap of one inch (2.5 centimeters) or more 
between the fingertip and the proximal transverse crease of the 
palm, with the finger flexed to the extent possible, and when 
extension limited by more than 30 degrees.  However, only 
noncompensable evaluations are awarded based on evidence of any 
limitation of motion of the ring finger.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5229, 5230 (2010).

The evidence of record relevant to this increased rating claim 
includes the Veteran's submitted statements, VA treatment 
records, and a VA examination report.  

In his submitted statements, the Veteran reports that he 
experiences residual numbness and loss of sensation of his right 
index and ring fingers, and his VA treatment records also include 
notations of the Veteran's reported symptomatology, but no 
assessments of the Veteran's right finger impairments.

The residuals of the lacerations of the Veteran's right index and 
ring fingers were assessed during the Veteran's November 2009 VA 
examination, during which the Veteran again reported his right 
finger symptomatology as residual numbness of his affected 
fingertips.  On physical examination, the examiner noted that no 
actual scar was evident (and thus was not deep, painful, or 
productive of skin breakdown, keloiding, inflammation, or edema), 
but that the Veteran reported decreased pain sensation in the 
tips of his affected fingers.  The examiner further noted that 
there were no disabling effects of the Veteran's laceration 
residuals, other than the Veteran's reported residual fingertip 
numbness.  

As there is no evidence that the Veteran has any residual scar 
from his laceration of his right fingers, there is no basis for 
awarding a compensable rating based on the rating criteria for 
scars.  Moreover, as the examiner noted (and the Veteran reports) 
that the Veteran has no residual disabling effects from his right 
finger lacerations other than the his reported fingertip 
numbness, there is no evidence of any limitation of the Veteran's 
right index or ring fingers to warrant compensable ratings based 
on evidence of limitation of finger motion.

The Board specifically acknowledges its consideration of the lay 
evidence of record when adjudicating this claim, including the 
Veteran's reported fingertip numbness.  The Board acknowledges 
that the Veteran is competent to report these symptoms, see 
Layno, 6 Vet. App. at 469-71, and the Board finds the Veteran's 
reports to be credible.  However, as outlined above, the 
Veteran's subjective residual finger impairment of fingertip 
numbness does not reflect a basis for awarding a compensable 
disability rating based on the applicable rating criteria.  

Extraschedular Evaluation

The Board has also considered whether a referral for an 
extraschedular evaluation is warranted with regard to either the 
Veteran's right knee or right finger disability increased rating 
claims.   The threshold factor for extraschedular consideration 
is a finding on part of the RO or the Board that the evidence 
presents such an exceptional disability picture that the 
available schedular evaluations for the service connected 
disabilities at issue are inadequate.  See Fisher v. Principi, 4 
Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1); VA Adjudication 
Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  
Therefore, initially, there must be a comparison between the 
level of severity and the symptomatology of the claimant's 
disability with the established criteria provided in the rating 
schedule for this disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the disability picture is contemplated by the rating schedule, 
the assigned evaluation is therefore adequate, and no referral 
for extraschedular consideration is required.  See VAOGCPREC 6-
1996 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).  
Here, the rating criteria reasonably describe the Veteran's 
disability levels and symptomatology and provides for additional 
or more severe symptoms with regard to both disabilities than is 
currently shown by the evidence; thus, the Veteran's right knee 
and finger disability pictures are contemplated by the rating 
schedule, and the assigned schedular evaluations are, therefore, 
adequate.  Consequently, referral for extraschedular 
consideration is not warranted.

Furthermore, as the evidence of record fails to reflect the 
Veteran is currently unemployed, consideration of the Veteran's 
eligibility for a total disability rating based on individual 
unemployability is not warranted.  See Rice v. Shinseki, 22 Vet. 
App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 
2009).


ORDER

A disability rating in excess of 10 percent for a service-
connected right knee disability is denied. 

A compensable disability rating for the service-connected 
residuals of a laceration of the Veteran's right index and ring 
fingers is denied.


REMAND

The Veteran is seeking an increased rating for his service-
connected lumbar spine disability, and he was most recently 
afforded a VA examination to assess the severity of this 
condition in November 2009.  However, after the Veteran's case 
was certified to the Board for appellate review, the Veteran 
submitted a statement from his private treating physician dated 
in August 2010 in which the physician chronicles the Veteran's 
complaints of increasing back pain.  The letter further reflects 
the physician's report that the results of a July 2010 MRI report 
revealed bulging discs that were not evident during prior MRI's.  
In addition to the physician's letter, the Veteran submitted the 
July 2010 MRI report referenced by his physician, which reflects 
that the bulging discs at L3-L4, L4-L5, and L5-S1 discovered 
during the 2010 MRI were not evident during an MRI conducted in 
2008.  The MRI report further reflects a finding of moderate 
spinal stenosis at L3-L4.  

The Veteran's November 2009 VA examination report reflects that 
lumbar spine x-rays, but not an MRI, were taken in conjunction 
with the examination and that the x-rays were interpreted to show 
no abnormalities other than retrolisthesis of L2 over L3.  Based 
in part on these findings, the examiner diagnosed the Veteran's 
lower back disability as a lumbar strain, with no lumbar disc 
pathology or stenosis noted.  

The Board notes that the Veteran did not submit a waiver of 
initial RO review when submitting this new evidence, and as the 
evidence is relevant to the instant increased rating claim, the 
claim should be remanded for review of this evidence as a 
procedural matter.  Furthermore, given that the Veteran's 
recently submitted evidence reflects the Veteran's contentions 
that his lumbar spine disability has increased in severity, as 
well as the radiologic evidence reflecting newly evident bulging 
discs, the Board finds that the Veteran should be afforded 
another VA examination to assess the current severity of his 
service-connected lumbar spine disability. 

Additionally, any outstanding VA treatment records should be 
obtained and associated with the Veteran's claims file.  38 
C.F.R. § 3.159(c)(2) (2010).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records 
from June 2010 to the present.

2.  Schedule the Veteran for a VA 
orthopedic/neurological examination to 
determine the precise nature and current 
severity of his service- connected lower back 
disability (characterized during the 2009 VA 
examination as lumbar strain).  The 
examination should include any diagnostic 
testing or evaluation deemed necessary, and 
identify all the consequences of the service 
connected disability (e.g. intervertebral 
disc syndrome as the case may be).  The 
claims file must be made available for review 
of the Veteran's pertinent medical history. 

The examination must include range of motion 
findings.  The examiner is asked to identify 
and describe any current symptomatology, 
including any functional loss associated with 
the lower back disability due to more or less 
movement than normal, weakened movement, 
excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of 
disuse, pain on pressure or manipulation, and 
muscle spasm.

The examiner should specify any additional 
limitation of motion due to any of these 
factors, including during prolonged, 
repetitive use of the lower back or when, for 
example, the Veteran's symptoms are most 
problematic ("flare-ups").  If there is no 
objective evidence of these symptoms, the 
examiner should so state.

The examiner should also comment upon the 
following:

(i) Is there sufficient evidence of any 
objective neurological abnormality associated 
with the Veteran's service-connected lower 
back disability, such as radiculopathy or 
sciatica affecting the lower extremities.

(ii) As to any intervertebral disc 
syndrome/disc disease  as may be associated 
with the service connected disability, the 
examination report should include a 
discussion of whether the Veteran has 
incapacitating episodes and their total 
duration (in weeks) during the last 12 
months.  (Note: an incapacitating episode is 
a period of acute signs and symptoms due to 
IVDS requiring bed rest prescribed by a 
physician and treatment by a physician.)

(iii) Finally, the examiner should also 
discuss the extent to which the Veteran's 
service-connected lumbar spine disorder 
affects his ability to secure or maintain 
employment. 

3.  	When the requested development has 
been completed, the RO should review all of 
the evidence of record, including all 
evidence associated with the Veteran's claims 
file since the issuance of the last 
supplemental statement of the case, and the 
claim should be re-adjudicated.  If the full 
benefit sought remains denied, provide the 
Veteran and his representative with a 
supplemental statement of the case and allow 
an appropriate time for response.  
Thereafter, the claim should be returned to 
the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


